Citation Nr: 9909722	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-34 165A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for left sacroiliitis, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from February 1982 to January 
1988.  This appeal arises from a November 1996 rating action 
in which the RO denied an evaluation in excess of 10 percent 
for left sacroiliitis condensans.  


REMAND

The veteran contends that his sacroiliitis has worsened to 
such an extent that an increased rating is warranted.  

The U.S. Court of Veterans Appeals (Court) has held that, 
when a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).   

Appellate review of the August 1998 VA orthopedic examination 
report shows that the examiner failed to render comments 
prescribed by De Luca.  This was a comprehensive examination.  
The examiner reported the range of motion of the low back in 
degrees and in all planes.  He noted that there was no 
paraspinal muscle spasm and he noted that there was no pain 
on any motion of the lumbar spine.  However, the examiner did 
not discuss the extent of the veteran's functional loss due 
to pain, weakened movement, excess fatigability or 
incoordination.  In terms of any Board decision on this issue 
being able to survive judicial scrutiny, those additional 
comments by the examiner are essential.  Additionally, 
38 C.F.R. § 4.71, Plate I and Plate II, do not define a full 
range of motion of the lumbar spine.  As such, an orthopedic 
examination of the low back should, in addition to the 
findings discussed above, define what a full range of lumbar 
spine motion consists of, and should further address whether 
any limitation of motion observed on examination is slight, 
moderate, or severe in degree.  The August 1998 VA 
examination report did not include such comments.  
Accordingly, further VA examination is necessary to determine 
the current degree of disability of the veteran's left 
sacroiliitis.  Under the circumstances, the case is remanded 
to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his sacroiliitis since 
August 1998, the date of the VA 
examination.  Based on his response, the 
RO should obtain copies of all records of  
treatment of the veteran's sacroiliitis 
from identified source(s) , and associate 
them with the claims folder.

2.   Thereafter, the veteran should be 
accorded a special VA orthopedic 
examination to determine the degree of 
severity of the service connected low 
back disorder. The claims folder must be 
made available to the examiner prior to 
the examination so that he may review 
pertinent aspects of the veteran's 
military, medical, and employment 
history.  All clinical findings 
pertaining to the low back should be 
reported in detail. The examiner should 
first define what a full range of low 
back motion is in each plane.  He should 
then specify the range of the veteran's 
low back motion in degrees and in all 
planes, and comment as to whether any 
current limitation of motion of the low 
back is slight, moderate, or severe in 
degree. The examiner should also comment 
on the effects the service-connected low 
back disorder upon the veteran's ordinary 
activity and how it impairs him 
functionally, particularly in the work-
place, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
v. Brown, 8 Vet. App. 202 (1995) and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998), as applicable.    

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both he and his representative should be provided 
with a Supplemental Statement of the Case.  They should be 
given the opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.   The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to comply with a 
precedent Court decision.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 5 -


